Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Response to Arguments
Previous objection to claims 4, 10 and 15 have been withdrawn due to the cancellation of these claims.
Previous rejection of claims 5, 10 and 15 under 35 USC 112(b) have been withdrawn due to the cancellation of these claims.
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claims 1, 6 and 11 under 35 USC 103 as being unpatentable over Yosuhiko (JP 2004237313 A) in view of Dagner (US 9,547,290) and Kuroki (JPH 04118186 A) have been fully considered and are persuasive because the applicant has amended claims 1, 6 and 11 to include subject matter of claims 5, 10 and 15. The examiner agrees the art does not teach of a condition where the temperature rise amount of the material to be rolled exceeds a heating temperature that the bar heater can reach. Therefore, the rejection has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse on 3/25/2021.
The application has been amended as follows: 
Cancel Claim 6.
Allowable Subject Matter
Claims 1 and 11 are allowed. The following is an examiner’s statement of reasons for allowance:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “on condition that the temperature rise amount of the material to be rolled exceeds a heating temperature that the bar heater can reach, calculating a meandering amount of the material to be rolled corresponding to a temperature rise amount shortage exceeding the heating temperature that the bar heater can reach” in combination with the rest of the claimed limitations set forth in claims 1 and 11.
Yosuhiko (JP 2004237313 A) in view of Dagner (US 9,547,290) and Kuroki (JPH 04118186 A) teach a meandering control device comprising calculators that calculate a predictive value of roll force applied to a material by a rolling stand, a reference value of 
The prior art, neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of “on condition that the temperature rise amount of the material to be rolled exceeds a heating temperature that the bar heater can reach, calculating a meandering amount of the material to be rolled corresponding to a temperature rise amount shortage exceeding the heating temperature that the bar heater can reach”. While the art teaches of constantly heating the material to a temperature in order to suppress meandering, to modify the art to further calculate a meandering amount based on a temperature rise amount that exceeds a temperature that the bar heater can reach would require hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725